Citation Nr: 1413978	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-48 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

1.  Entitlement to a disability rating in excess of 50 percent for service-connected  posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 70 percent for service-connected  PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had active service from July 1971 to July 1975 with additional Reserve and National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City, Utah.  In that decision, the RO continued a prior 50 percent disability rating for the service-connected PTSD.  

In July 2011, the Veteran and his spouse testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in such file reveals VA examination and treatment records dated through October 2013 which are not contained in the paper claims file.  These records have been reviewed by the Board in adjudicating this claim.  The remaining records in the Virtual VA and VBMS paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to a disability rating in excess of 70 percent for PTSD is  addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDING OF FACT

For the time period on appeal, PTSD has been manifested by occupational and social impairment with deficiencies in most areas such as work, judgment, thinking and mood with symptoms such as anger, anxiety, depression, dysthymia and sleep impairment.  


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry. 

In the decision below, the Board grants a 70 percent disability rating for PTSD.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board is addressing entitlement to a disability rating in excess of 70 percent for the PTSD in the Remand portion of this decision below.

In light of the foregoing, the Board finds that there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of this portion of the claim.

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130 (2013).  PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, according to the General Rating Formula for Mental Disorders.  

Under the General Rating Formula, a 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

A Global Assessment of Functioning (GAF) scale is one that reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.125 (2013).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126 (2013).  

In this case, the Veteran has been assigned GAF scores ranging from 45 (see April 2010 mental health record) to 50 (see August 2010 VA record).  GAF scores of 41 through 50 represent serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

The Veteran has had variable occupational and social functioning for the time period on appeal.  Shortly before filing his claim in August 2009, he reported in a 
private self-history record that he considered life to be unusually stressful, but was not depressed.  In February 2010, a VA mental health record showed a GAF score of 45 and that he was receiving treatment and medication but still working.  A VA nurse practitioner note showed a GAF score of 50, but diagnosed PTSD and dysthymia versus major depressive disorder with psychosis, noting his paranoia and other symptoms due to escalating work stress.  A few months later in April, the nurse practitioner noted she was concerned about the Veteran harming himself.  He had "blackout" rages and was reportedly escorted off the base where he worked due to his past temper tantrums.  He was referred for treatment.  

A June 2010 VA examination report shows the Veteran had been working as a mechanic for the preceding 34 years.  He stated he had problems at work due to his lack of advancement.  He had anger outbursts; for example, at a recent grievance hearing he initiated (because he had not been promoted) he became frustrated and during a break smashed his hand on a brick wall outside to vent his anger (it was X-rayed to make sure nothing was broken).  He lived with his wife, adult daughters and son-in-law.  He stated they all got along well and his family members expressed support and concern regarding this mental health, but he did not have friends outside the family.  He stated his "whole issue" was he often had violent thoughts about harming others but he denied current plans or intent to harm anyone and his anger was not directed at any one person.  

While a mental status examination was generally normal, he was fine doing errands around town and his activities of daily living were typical, diagnostic testing confirmed the presence of PTSD symptoms as well as severe depressive symptoms.  The examiner commented "It appears that the depression and PTSD are closely related in that he gets discouraged and down on himself as he sees how PTSD symptoms negatively affect his coping in stressful situations and distance in relationships."  The GAF score was 50, and the examiner found there was occupational and social impairment with reduced reliability and productivity due to such signs and symptoms as panic attacks; impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner cited to specific examples in supporting each of these symptoms.

Other records and evidence from 2010 and 2011 are generally consistent with this assessment.  He reported his work stress to a private practitioner (the Veteran believed the relatives of other people were promoted above him at work) who felt the Veteran needed counseling.  An October 2010 VA mental health record showed he cried and complained of a meaningless life, while expressing feelings of hopeless and helplessness.  January and February 2011 VA notes show he received a cardiac work up (which was ultimately negative) after experiencing an anxiety attack which he thought might be a heart attack due to chest pain and sweating after a heated discussion at work.  

Finally at the July 2011 Board hearing, the Veteran stated he felt hopeless daily and hourly because of his problems at work.  (Transcript, p 9.)  He thought about suicide and how to do it but had not written a note.  (Transcript, pp 10-11.)  The Veteran stated before medication he never wanted to kill anyone, but stated: "I could just jump on them and bite chunks out of their face, maybe bite their ear off, just so that every time they looked in the mirror . . ." (Transcript, p 20.)  In regard to hallucinations, he really seemed to be describing his paranoia.  (Transcript, p 22.)  

Resolving doubt in favor of the Veteran, the evidence shows that the Veteran has had occupational and social impairment with deficiencies in most areas such as work, judgment, thinking and mood with the symptoms described above.  This level of impairment most closely approximates the criteria for the assignment of a 70 percent disability rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.  As noted, the issue of whether the Veteran is entitled to a disability rating in excess of 70 percent will be addressed after the development directed in the remand is completed.  


ORDER

A 70 percent disability rating for service-connected PTSD is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

As indicated above, the Board has deferred addressing entitlement to a disability rating in excess of 70 percent for the service-connected PTSD pending completion of the development directed in this remand.

A February 2013 VA opinion referenced a 2012 VA treatment record that is not currently associated with the file.  On remand, the AMC should ensure that all VA treatment records from April 2010 to the present (the current time period on appeal) are associated with the file.  38 C.F.R. § 3.159(c)(1) (2013).  

Also, the Veteran should be given a new VA examination to determine the current nature and severity of his service-connected PTSD; to include an opinion regarding his ability to obtain substantially gainful employment.  In this regard, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based upon individual unemployability (TDIU) is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   It remains unclear to the Board whether the Veteran is currently employed.  During the July 2011 hearing, he indicated that he was working.  The Veteran subsequent filed a claim for a TDIU, but again, indicated that he was working, albeit in a lesser capacity.  On remand, the RO/AMC shall determine whether the Veteran is currently employed, and if not, whether his service-connected disabilities prevent him from engaging in substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ensure that all VA treatment records from April 2010 to the present are associated with the file; ensure 38 C.F.R. § 3.159(c)(1) is followed.  If any records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2013).  

2.  The RO/AMC shall schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected PTSD, to include whether such disability impacts his ability to work.  The claims file  and a copy of this remand must be made available to the examiners in conjunction with the examination.  A notation to the effect that a records review took place should be included.  

The examiner is requested to determine: 

	all current manifestations associated with the Veteran's service-connected PTSD and to comment on their severity; 

	the degree of social and occupational impairment caused by the Veteran's PTSD currently; 

	the current Global Assessment of Functioning (GAF) scale score; and 

	an opinion as to whether the Veteran is able to maintain substantially gainful employment.  

Reasons for all opinions should be provided.  

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC shall then readjudicate the Veteran's claim of entitlement to a disability rating in excess of 70 percent for PTSD (to include whether an extra-schedular disability rating and a TDIU are warranted).  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


